 Case 2:19-cr-00877-CCC Document 126 Filed 09/03/20 Page 1 of 1 PageID: 2320




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                              MINUTES OF PROCEEDINGS

NEWARK
                                                           Date: September 3, 2020

JUDGE: HON. CLAIRE C. CECCHI

COURT REPORTER: WALTER PERELLI

DEPUTY CLERK: JACQUIE LAMBIASE
                                                        Docket No. 19-CR-877 (CCC)-04

Title of Case: U.S.A. v. JOSEPH FRANK ABEL

Appearances: Anthony Torntore & Jamie Hoxie, AUSAs, for the Government
             Jason J. LeBoeuf, Esq. for Defendant

Nature of Proceedings:        Plea to an Information Via Zoom Video

Ordered defendant sworn.
Defendant consents to plea to be held via videoconference, placed on the record
COVID 19 Order filed.
Defendant consents to his counsel signing his name on his behalf on all documents placed on the record
Defendant advised of his/her rights.
Defendant advised of his/her rights, charges and penalties
Counsel waives formal reading of the Information
Waiver of indictment filed.
INFORMATION filed.
PLEA: GUILTY to all Counts of the Information.
Plea agreement filed.
Rule 11 documents filed.
Ordered sentence date January 27, 2020 at 10:00 AM.
Ordered defendant remanded.


Time Commenced       9:30 a.m.                       Time Adjourned       10:30 a.m.        .




                                                                   Jacquie Lambiase .
                                                            Jacquie Lambiase, Deputy Clerk
